Order granting summary judgment and judgment entered thereon reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that there is an issue of fact to be tried, to wit, the issue as to whether or not there was discrimination in the levying of the tax. The act is not invalid. If the assessors erred, it was in the exercise of the power granted. Because plaintiff has omitted to avail itself of the opportunity of grievance day and to appeal to the courts by certiorari proceeding as provided by the Tax Law, it may have barred itself from other remedy. Lazansky, P. J., Hagarty and Carswell, JJ., concur; Young and Scudder, JJ., dissent and vote to modify so as to provide that costs be stricken out. [See 145 Misc. 745; post, p. 847.]